ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_08_EN.txt.                                                                             288




       DECLARATION OF JUDGE AD HOC GUILLAUME

[Translation]

   Jurisdiction — Reference to the Court pursuant to Article 38, paragraph 5, of
the Rules of the Court — Scope of the consent given by the Parties — The
Court lacks jurisdiction to entertain new claims not formulated in the Applica-
tion.

   1. This is the first time in the Court’s history that a case has been
referred to it pursuant to Article 38, paragraph 5, of the Rules, according
to which :
       “When the applicant State proposes to found the jurisdiction of
     the Court upon a consent thereto yet to be given or manifested by
     the State against which such application is made, the application
     shall be transmitted to that State. It shall not however be entered in
     the General List, nor any action be taken in the proceedings, unless
     and until the State against which such application is made consents
     to the Court’s jurisdiction for the purposes of the case.”
  2. In this case, on 9 January 2006, Djibouti brought an action against
France based on Article 38, paragraph 5, expressing its confidence “that
the French Republic will agree to submit to the jurisdiction of the Court
to settle the present dispute”. By letter of 25 July 2006, France accepted
the jurisdiction of the Court “within the meaning of Article 38, para-
graph 5”, but made it clear that its consent applied “only for the pur-
poses of the case, i.e. in respect of the dispute forming the subject of the
Application and strictly within the limits of the claims formulated
therein”.
  3. As paragraph 48 of the Judgment reminds us, in this case, as in any
other, it is necessary to determine the scope of the consent given by the
parties to the Court’s jurisdiction. Furthermore, it is stressed in para-
graph 62 of the Judgment that :
       “The consent allowing for the Court to assume jurisdiction must
     be certain. That is so, no more and no less, for jurisdiction based on
     forum prorogatum. As the Court has recently explained, whatever
     the basis of consent, the attitude of the respondent State must ‘be
     capable of being regarded as ‘an unequivocal indication’ of the
     desire of that State to accept the Court’s jurisdiction in a ‘voluntary
     and indisputable manner’.”
  4. A court’s jurisdiction is determined in the light of the claims sub-
mitted by the parties on which that court will be required to rule in the
operative part of its judgment. In this case, it is therefore necessary to

                                                                            115

          QUESTIONS OF MUTUAL ASSISTANCE (DECL. GUILLAUME)              289

establish what claims Djibouti submitted and the extent to which France
consented to the Court adjudicating on those claims.
   5. In the final version of its submissions, Djibouti presented three sets
of claims to the Court :
(a) the first set relates to the execution by France of the letter rogatory
    which Djibouti addressed to France on 3 November 2004 ;
(b) the second set relates to the decisions taken by the French investi-
    gating judges before the Application was filed, i.e. the witness sum-
    mons addressed to the President of the Republic of Djibouti on
    17 May 2005 and the summonses to appear as témoins assistés
    (legally assisted witnesses) addressed to two senior Djiboutian offi-
    cials on 3 and 4 November 2004 and 17 June 2005 ;
(c) the third set relates to the decisions taken by the investigating judges
    after the Application had been filed, i.e. the witness summons
    addressed to the President of the Republic of Djibouti on 14 Feb-
    ruary 2007 and the arrest warrants issued on 27 September 2006
    against two senior Djiboutian officials.
   6. France recognizes that the Court has jurisdiction to rule on the first
set of claims. It objects to the Court’s jurisdiction ratione materiae in
relation to the second set, and on grounds which it defines as ratione tem-
poris in relation to the third.
   7. The Court has to determine whether or not, in its letter of
25 July 2006, France consented to the Court adjudicating on the second
and third sets of claims. To answer this question, it is necessary to exam-
ine Djibouti’s original submissions and France’s letter of consent, which
the Court has done.
   8. At first sight, Djibouti’s Application appears to be limited in scope.
In paragraph 1, it is presented as an application concerning the violation
by France of its “international obligations in respect of mutual assistance
in criminal matters”. According to paragraph 2, “[t]he subject of the dis-
pute” concerns the refusal by the French governmental and judicial
authorities to execute an international letter rogatory regarding the trans-
mission to the judicial authorities in Djibouti of the “Borrel file”. Con-
sequently, the Court entitled the case between Djibouti and France :
“Certain Questions of Mutual Assistance in Criminal Matters”.

   9. However, in paragraph 4, headed “Nature of the Claim”, the Appli-
cation proceeds to list a series of considerations which — following a
practice which is unfortunately all too common — mix together, in an
extremely confused way, submissions and the grounds supporting them
(for the Court’s condemnation of this practice, see the case concerning
Minquiers and Ecrehos, Judgment, I.C.J. Reports 1953, p. 52). Para-
graph 4 (h) (ii) of this extensive list requests the Court to declare that
France must
    “withdraw and cancel the summonses of the Head of State of the

                                                                        116

          QUESTIONS OF MUTUAL ASSISTANCE (DECL. GUILLAUME)               290

     Republic of Djibouti and of internationally protected Djiboutian
     nationals to testify as témoins assistés [legally represented witnesses]
     in respect of subornation of perjury in the ‘Case against X for the
     murder of Bernard Borrel’ ”.
It will be noted that :
— this claim is formulated in only the briefest of terms ;
— it is inaccurate as regards the President of the Republic of Djibouti,
  since he was not summoned to testify as a témoin assisté ;

— the Application does not mention the positions or names of the other
  Djiboutian nationals affected by the summonses to which the claim
  refers ;
— the proceedings instituted in France in respect of subornation of per-
  jury are confused with those concerning the death of Bernard Borrel.
   Nonetheless, the Application did contain claims in respect of the sum-
monses addressed to the Djiboutian Head of State and to two other Dji-
boutian nationals by the French investigating judges.
   10. France consented to the Court’s jurisdiction in respect of “the dis-
pute forming the subject of the Application and strictly within the limits
of the claims formulated therein”. It therefore placed two conditions on
its consent to the Court’s jurisdiction. That consent applies :
(1) to the dispute forming the subject of the Application ;
(2) strictly within the limits of the claims formulated therein.
   11. Consequently, France did not consent to the Court’s jurisdiction
to adjudicate on claims which were not formulated in the Application. In
other words, and as admirably specified by the Court in paragraph 83 of
its Judgment : “France had intended to prevent Djibouti from presenting
claims at a later stage of the proceedings which might have fallen within
the subject of the dispute but which would have been new claims”.
   12. The Court does not, therefore, have jurisdiction to deal with the
arrest warrants and summonses issued after the Application was filed.
The Court rightly took that view in relation to the arrest warrants of
27 September 2006. However, it found that it did have jurisdiction to rule
on the summons addressed to the Djiboutian Head of State on 14 Feb-
ruary 2007, pointing out in paragraph 91 of the Judgment that this sum-
mons was “but a repetition” of the preceding one of 17 May 2005. That
is far from the case : the procedure applied in 2007 differed from that
applied in 2005 and, if the Djiboutian Head of State had agreed to testify,
his statement would have had to be taken not by investigating Judge Clé-
ment, but in writing by the President of the Court of Appeal or the judge
delegated by him, pursuant to Article 656 of the French Code of Crimi-
nal Procedure. Furthermore, over a period of nearly two years, there had
been developments in the case, and the questions put to the Head of State
would not necessarily have been the same as in 2005. Djibouti’s claim in

                                                                         117

          QUESTIONS OF MUTUAL ASSISTANCE (DECL. GUILLAUME)                291

relation to this new summons constituted a fresh claim, and did not fall
within the Court’s jurisdiction as defined in France’s letter of 25 July 2006.
   13. The position is somewhat different as regards the summonses that
pre-dated the Application. Djibouti did present claims in its Application
relating to these summonses. Those claims were certainly brief, shrouded
in confusion and contained material errors. However, France was able to
identify them without great difficulty. Consequently, the second of the
conditions laid down by France in its consent to the Court’s jurisdiction
is satisfied in respect of the summonses pre-dating the Application.

   14. It thus remains to be seen whether the first condition is satisfied
too : do these claims fall within “the dispute forming the subject of the
Application” ? If the Application had been drafted in a normal way, there
would be no doubt on this point : the subject of an application consists in
the various claims presented by the applicant State ; a dispute exists
between the Parties as regards the determination of those claims. Usual-
ly, the claims, the subject of the Application and the subject of the dis-
pute are one and the same.
   15. The problem in this case stems from the difference between :
(a) the subject of the Application, as set out in paragraph 2 thereof ; and

(b) the claims regarding the contested summonses, which do not fall
    within the subject of the Application as thus defined.
   Such a presentation is unfortunate. Admittedly, the Court is not
required to attach to matters of form the same degree of importance
which they might possess in municipal law (Mavrommatis Palestine Con-
cessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 34 ; Applica-
tion of the Convention on the Prevention and Punishment of the Crime of
Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objec-
tions, Judgment, I.C.J. Reports 1996 (II), p. 613, para. 26). But it is to
be regretted that the Parties should foster such confusion in the way that
they present their applications. I would therefore be inclined to take the
view that, once the subject of an application has been defined in accord-
ance with Article 40 of the Statute and Article 38 of the Rules of Court,
any submissions which fall outside that subject are inadmissible.
   16. France did not, however, draw attention to these shortcomings
when it expressed its consent to the Court’s jurisdiction ; nor did it
specify, at that point, that it was consenting to that jurisdiction solely in
respect of those claims falling within the subject of the dispute as defined
in paragraph 2 of the Application.
   17. In these circumstances, the Court was faced with a very confused
Application and a somewhat elliptical consent to jurisdiction. It could
have focused on the shortcomings of either one or the other. It decided to
treat the former as a normal application, and concluded that France had
consented to its jurisdiction in respect of all the claims which Djibouti
had formulated in the Application. That decision is understandable in

                                                                          118

          QUESTIONS OF MUTUAL ASSISTANCE (DECL. GUILLAUME)            292

law, but it seems to me to set a bad precedent. It is, in fact, likely to
encourage the submission of applications drafted — sometimes deliber-
ately — with a complete lack of rigour, and to inhibit the use of Arti-
cle 38, paragraph 5, of the Rules of Court. I have supported it in the
interest of Franco-Djiboutian relations, in order to secure a more com-
prehensive settlement of the dispute, but wished to record here my regrets
and my concerns.

                                        (Signed) Gilbert GUILLAUME.




                                                                      119

